DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/04/2022 is acknowledged. The traversal is on the ground(s) that the prior art only teaches putting antioxidants in growth medium rather than decreasing ROS in a plant. Further, it is known that Agrobacterium transformation involves non-homology-based integration rather than HDR, thus a person would have not been motivated to combine or a reasonable expectation of increasing HDR. This is not found persuasive, because Krieger et al extensively contemplate using Agrobacterium to conduct HDR and the instant claims encompass Agrobacterium-based methods. Moreover, there are many examples in the art of HDR being mediated by Agrobacterium based transformation. There is nothing in the claims that requires a specific efficiency level be achieved. Further, Dan discloses that adding antioxidants to the culture media can lead to increased transformation efficiency. The instant specification and claims contemplate such treatments and thus it is expected that they would yield a similar result. As such, there is no special technical feature unifying the claim groups. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 21-22, 25-26, 28-30, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2022.
The Examiner has opted to withdraw the species election requirement; however, the restriction requirement is maintained. 

Claim Status
Claims 1-12, 21-22, 25-26, 28-30, and 32 are pending.
Claims 12, 21-22, 25-26, 28-30, and 32 are withdrawn from consideration.
Claims 1-11 are examined on the merits.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein a geminvirus Rep protein is absent.” It is unclear what is intended to be encompassed in “geminivirus Rep protein” that is not encompassed in “geminivirus Rep A protein.” The specification fails to clarify this point. The Examiner was unable to find any contemplation of a geminivirus Rep protein other than a geminivirus Rep A protein. Accordingly, the metes and bounds of the claim cannot be determined.
Claim 9 recites “wherein the hypoxic condition comprises maintaining the cell in air comprising an oxygen concentration of about 12% to about 5% by volume.” It is unclear how long a cell needs to be present in an environment to be deemed “maintained” at a certain condition. 
Claim 9 also recites “about 12% to about 5% by volume.” The recitation of “about” some amount can be indefinite if the prior art is relatively close the recited “about amount” (MPEP 2173.05(b), III. A.). A vacuum as taught in Chen et al has 0% oxygen which may be deemed to be “about 5%.” Accordingly, the metes and bounds of the claims cannot be determined.

Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to methods that require that “the level of at least one oxygen species is lowered in the plant.”
The claimed genus includes any means that lowers ROS in a plant. 
This instant disclosure and instant claims contemplate that the ROS concentration lowering agent comprises exogenously providing a non-enzymatic ROS scavenging agent, which is synonymous with antioxidant (claim 10). Paragraph 28 of the instant specification discusses that embodiments of the systems include plant cell cultures several different types of low molecular weight antioxidants can be used as ROS scavengers. In Example 3, the instant specification provides the small molecule antioxidant glutathione in the culture medium and conducts the experiment under hypoxic conditions and presumes that these treatments lower ROS in the plant.
These descriptions are insufficient, because the instant disclosure never measured ROS of any kind in a plant. In Applicant’s traversal of the restriction requirement, Applicant argued that the cited art (Dan) only teaches putting antioxidants in the growth medium and not reducing ROS in a plant. In the art, people of ordinary skill often presumed that exogenous antioxidant treatment or hypoxic environmental conditions leads to decreased ROS being present in the treated system. This is a reasonable position to take given knowledge in the art. However, Applicant’s traversal of the restriction requirement posits that such an assumption should not be made. If examination is moving forward under the premise of Applicant’s position, then it becomes critical for both the instant disclosure and the prior art to provide data to demonstrate that ROS is actually reduced in the plant. Without such a measurement, the skilled artisan would not be able to distinguish the claimed subject matter from other matters.  
Given the broad scope of the claimed genus and the lack of working examples, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al (US 2019/0211344 A1), and further in view of Dan et al 2008 (In Vitro Cell Dev Biol Plant 44: p. 149-161).
The claims are drawn to methods comprising the steps of providing genome editing molecules to a cell wherein at least one oxygen species is lowered in the plant, wherein the plant cell is exposed to an additional S-phase promoting agent, HDR promoting agent, and/or NHEJ inhibiting agent, wherein the editing agents comprise the CRISPR/Cas system and a donor template (claims 1-2), wherein the S-phase promoting agent, HDR promoting agent, and/or NHEJ inhibiting agent is a protein or a polynucleotide encoding such a protein (claim 3), wherein said protein is selected from the group consisting of geminivirus RepA, Rad51, Rad, CYREN (claim 4), wherein a geminivirus Rep protein is absent (claim 5), wherein the plant cell is haploid, diploid, or polyploid (claim 6), wherein the plant cell is in a culture medium, in a plant, or in a plant tissue (claim 7), wherein the level of at least one oxygen species is lowered by hypoxic conditions or a ROS lowering agent (claim 8), wherein the ROS lowering agent is an exogenously applied ROS scavenging agent (claim 10), wherein the method further comprises the step of isolating and/or growing a plant cell, propagule, or plant obtained from the plant cell comprising the genome modification (claim 11). All plant cells would be haploid, diploid, or polyploid with the exception of aneuploid cells; however, aneuploidy is a rare event and it would be unlikely that a plant cell being used in the experiments are aneuploid unless cell with such a genetic status are directly sought.     
Applicant is reminded that “wherein/whereby” clauses in method claims are not given patentable weight unless they materially change the required method steps, see MPEP 2111.04.  Applicant is also reminded the preamble of a method claim is not given weight unless they materially change the required method steps (breathes life into the claim), see MPEP 2111.02. 
Krieger et al teach templated genome modification and site-directed integration methods using Agrobacterium with the addition of Rad51 expression, which is an S-phase promoting agent, and Cas endonucleases to direct site-specific integration (paragraph 2, claims 15, 17, 22, 31, 40, 42). They teach that they used transformation methods using plant tissue culture methods (paragraphs 13-16, 33-34, 170, 195, 201, 220). Further, they teach selection of cells and having desired integration events and propagules (claims 47-51, Examples).   
Krieger et al do not teach ROS reduction in the plant.
Dan et al review several studies that antioxidant treatment in the plant culture medium can lead to increased Agrobacterium transformation efficiency (Table 2). The antioxidants recited are of the classes of ROS scavengers contemplated in the instant specification (Paragraph 28). Glutathione addition to culture media was used in instant Example 3 and indicated in Table 2 of Dan et al as increasing transformation efficiency.   
At the time of filing it would have been prima facie obvious for a person of ordinary skill in the art to add an antioxidant to the plant tissue culture medium to the end of increasing Agrobacterium based transformation efficiency given the teachings of Dan et al. A person of ordinary skill in the art would have had keen interest in increasing transformation efficiency, because more efficient processes leads to less need for man hours and space in trying to make template drive site directed modification as taught by Krieger et al. As such, claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al and further in view of Dan et al. 

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al (US 2019/0211344 A1), and further in view of Chen et al 2014 (Adv Tech Biol Med 1:1, p. 1-21).
The claims are drawn to methods comprising the steps of providing genome editing molecules to a cell wherein at least one oxygen species is lowered in the plant, wherein the plant cell is exposed to an additional S-phase promoting agent, HDR promoting agent, and/or NHEJ inhibiting agent, wherein the editing agents comprise the CRISPR/Cas system and a donor template (claims 1-2), wherein the S-phase promoting agent, HDR promoting agent, and/or NHEJ inhibiting agent is a protein or a polynucleotide encoding such a protein (claim 3), wherein said protein is selected from the group consisting of geminivirus RepA, Rad51, Rad, CYREN (claim 4), wherein a geminivirus Rep protein is absent (claim 5), wherein the plant cell is haploid, diploid, or polyploid (claim 6), wherein the plant cell is in a culture medium, in a plant, or in a plant tissue (claim 7), wherein the level of at least one oxygen species is lowered by hypoxic conditions or a ROS lowering agent (claim 8), wherein the hypoxic condition comprises maintaining the cell in air comprising an oxygen concentration of about 5% to about12% (claim 9), wherein the method further comprises the step of isolating and/or growing a plant cell, propagule, or plant obtained from the plant cell comprising the genome modification (claim 11). Note the indefinite nature of claim 9 regarding the requirements of the hypoxic conditions.   
Applicant is reminded that “wherein/whereby” clauses in method claims are not given patentable weight unless they materially change the required method steps, see MPEP 2111.04.  Applicant is also reminded the preamble of a method claim is not given weight unless they materially change the required method steps (breathes life into the claim), see MPEP 2111.02. 
Krieger et al teach templated genome modification and site-directed integration methods using Agrobacterium with the addition of Rad51 expression, which is an S-phase promoting agent, and Cas endonucleases to direct site-specific integration (paragraph 2, claims 15, 17, 22, 31, 40, 42). They teach that they used transformation methods using plant tissue culture methods (paragraphs 13-16, 33-34, 170, 195, 201, 220). Further, they teach selection of cells and having desired integration events and propagules (claims 47-51, Examples). They also contemplate that the site-specific nucleases can be transiently introduced for the purposes of genome editing (paragraph 120).    
Krieger et al do not teach ROS reduction in the plant.
Chen et al teach methods of delivering Agrobacterium for purpose of transformation (often transient) which uses as vacuum infiltration process in which the plant/tissues to be transformed are subjected to a vacuum (see entire document). They state that vacuum infiltration has an advantage of being easily scaled up (p. 10).  
At the time of filing it would have been prima facie obvious for a person of ordinary skill in the art to modify the teachings of Krieger et al by using vacuum infiltration to introduce the site-specific recombinase to the plant cell transiently (as contemplated by Krieger et al). A person of ordinary skill in the art would have had two-fold motivation to make such a modification: 1) Chen et al teaching that vacuum infiltration has the advantage of being easily scaled-up and 2) the well-known fact in the art that persistent expression of site-specific nucleases can lead to off-target modifications in the modified genome (Official notice taken, The Examiner will provide references to this point if Applicant requests/contests this fact). Accordingly, claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al and further in view of Chen et al. 

The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). A person of ordinary skill in the art would have realized that the teachings of both Dan and Chen could potentially lead to improved efficiency transformation efficiency via antioxidant treatment or hypoxia via vacuum infiltration. As such treatments are encompassed within the scope of the instant claims, the increased HDR would naturally flow from these treatments. If Applicant believes this not to be true, it is suggested that the methods be narrowed to require treatments that in fact do lead to increased HDR efficiency. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663